DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 and 2/25/2021 has been entered.
Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  
Claim 7 recites “the two electrodes has…” in line 2. It is suggested to be changed to “each of the two electrodes has…”
Claim 10 recites “the two conduits comprises…” in line 2. It is suggested to be changed to “each of the two conduits comprises…”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites the limitation "the second electrode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-10 and 12-14 are rejected on the same ground as claim 1.
As amended, claim 8 depends on claim 1 and recites “two conduits” in line 2, while claim 1 also recites “two conduits” in line 4. It is unclear if “two conduits” recited in claim 8 is the same or different from “two conduits” recited in claim 1.
Claim 8 recites the limitations "said one or more electrodes" in lines 2-3 and “said one or more conduits” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitations "said one or more electrodes" and “said one or more conduits” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
As amended, claim 16 recites “twoectrodes” in line 6. It is unclear what “twoelectrodes” is being referred to. 
Claim 16 recites “the end of the two electrodes” in lines 7-8. It is unclear what end is being referred to as “the end of the two electrodes” as each electrode has an end as recited in lines 6-7.
Claim 16 recites “two electrodes” in line 10, and also recites “the two electrodes” in line 7. It is unclear if “two electrodes” recited in line 10 is the same as or different from “the two electrodes” recited in line 7.
16 recites the limitation "the second electrode" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “said one or more electrodes” and “the one or more electrodes" in lines 18-19 13.  There is insufficient antecedent basis for these limitations in the claim.
 Claims 17-21 are rejected on the same ground as claim 16.
Allowable Subject Matter
Claims 1-5, 7-10, 12-14 and 16-21 would be allowable if rewritten or amended to overcome the objection and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Upon clarification of matters under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, claims 1-5, 7-10, 12-14 and 16-21 contain allowable subject matter for the same reasons as indicated below:
The closest prior art is Hartmann et al. (US 2009/0147253), Stern et al. (US 2002/0144895).
Hartmann et al. discloses a microfluidic device having a substrate, two conduits (CC7 and CC8) allowing an insertion of two electrodes (EW1 and EW2, fig. 1).
Stern et al. teaches two indents for two electrodes (104, 106) extending thereto (fig. 1).
None of the references discloses the claimed microfluidic device having two electrodes with an end of a first electrode of the two electrodes extending into an indent opposite to a first conduit and an end of a second electrode of the two electrodes remaining within the fluid flow path. Further search did not reveal more pertinent art or suggestion of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726